Exhibit 10.22


MOHAWK INDUSTRIES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


ARTICLE 1
PURPOSE OF THE PLAN


1.1    Background and Purpose. Mohawk Industries, Inc. (the “Corporation”)
maintains the Non-Employee Director Compensation Plan (the “Plan”) to promote
the long-term growth of Mohawk Industries, Inc. by providing a vehicle for
Non-Employee Directors to increase their proprietary interest in the Corporation
and to attract and retain highly qualified and capable Non-Employee Directors.
The Plan is governed by the Mohawk Industries, Inc. 2017 Incentive Plan (the
“Incentive Plan”), and any subsequent equity compensation plan approved by the
stockholders and designated by the Board as the Incentive Plan for purposes of
this Plan.


1.2    Status of Plan. Article 7 of the Plan is intended to be a nonqualified,
unfunded plan of deferred compensation under the Internal Revenue Code of 1986,
as amended. Article 7 of the Plan is further intended to conform with the
requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.


ARTICLE 2
DEFINITIONS


2.1    Defined Terms. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


“Annual Retainer” means the annual cash retainer fee payable by the Corporation
to a Non-Employee Director for services as a director (and, if applicable, as
the chairman of a committee of the Board) of the Corporation, as such amount may
be changed from time to time.


“Board” means the Board of Directors of the Corporation.


“Business Day” shall mean a day on which the New York Stock Exchange or any
national securities exchange or over-the-counter market on which the Shares are
traded is open for business.


“Cash/Shares Election Form” means a form, substantially in the form attached
hereto as Exhibit A, pursuant to which a Non-Employee Director elects to receive
his or her Annual Retainer for a particular Service Year in the form of cash, a
50/50 split of cash and Shares or all Shares, as provided in Section 6.3.


“Change of Control” has the meaning set forth in the Incentive Plan.


“Committee” means the Compensation Committee of the Board.


“Common Stock” means the $0.01 par value common stock of the Corporation.


“Corporation” means Mohawk Industries, Inc.




ATL01/11605156v4

--------------------------------------------------------------------------------




“Deferral Election Form” means a form, substantially in the form attached hereto
as Exhibit B, pursuant to which a Non-Employee Director elects to defer his or
her Annual Retainer under the Plan.


“Election Date” means the date established by the Plan as the date by which a
Participant must submit to the Plan Administrator (i) a valid Shares Election
Form in order to receive Shares in lieu of Annual Retainer for a Service Year,
(ii) a valid Cash Election Form to receive cash in a subsequent Service Year, or
(iii) a valid Deferral Election Form to defer Annual Retainer pursuant to
Article 7. The Election Date is December 31 of each year with respect to an
election to be effective for the Service Year beginning on the following annual
meeting date. For example, the Election Date with respect to the Service Year
from May 2017 to May 2018 would be December 31, 2016; provided, however, that
the Election Date for a newly eligible Participant shall be the 30th day
following the date on which such individual becomes a Non-Employee Director.


“Fair Market Value” has the meaning set forth in the Incentive Plan.


“Non-Employee Director” means a director of the Corporation who is not an
employee or consultant of the Corporation or any subsidiary of the Corporation.


“Participant” means any Non-Employee Director who is participating in the Plan.


“Phantom Stock” means a hypothetical unit of value equal to the Fair Market
Value of one share of Common Stock. The concept of Phantom Stock is for
bookkeeping purposes only.


“Plan” means the Mohawk Industries, Inc. Non-Employee Director Stock
Compensation Plan.


“Plan Administrator” means the Committee or the agent(s), if any, appointed by
the Committee pursuant to Section 3.2 to assist in the administration of the
Plan.


“Service Year” means a year of director service, which is the approximate
12-month period between annual meetings of the Corporation’s stockholders.


“Shares” means shares of Common Stock.


“Stock Account” means the account established by the Corporation for each
Participant for Annual Retainer deferred pursuant to Article 7 of the Plan, the
performance and value of which shall be measured by reference to the Fair Market
Value of the Common Stock from time to time. The maintenance of individual Stock
Accounts is for bookkeeping purposes only.


“Termination of Service” occurs when a Participant ceases to serve as a Non-
Employee Director for any reason.


ARTICLE 3
ADMINISTRATION OF THE PLAN


3.1    Administrator of the Plan. The Plan shall be administered by the
Committee. The Committee shall have the rights set forth in Article 4 of the
Incentive Plan with respect to the administration of the Plan.




- 2 -

--------------------------------------------------------------------------------




ARTICLE 4
ELIGIBILITY


4.1    Eligibility. All active Non-Employee Directors of the Corporation shall
be eligible to participate in the Plan.


ARTICLE 5
ANNUAL RESTRICTED STOCK UNIT GRANT


5.1    Annual Grant. The Corporation shall grant to each Non-Employee Director
on the first Business Day of each year a number of restricted stock units (RSUs)
having a dollar value of $90,000; provided such director is serving on the Board
on such date. One-third (1/3) of such RSUs shall vest and convert into a
corresponding number of Shares on each of the first three anniversaries of the
date of the grant. The number of RSUs to be so granted shall be determined by
dividing $90,000 by the average of the daily closing prices for the Common Stock
for the last thirty (30) consecutive trading days of the immediately preceding
calendar year on which such shares are actually traded on the New York Stock
Exchange. Fractional shares shall be rounded to the nearest whole share.


ARTICLE 6
ANNUAL RETAINER


6.1    Board Annual Retainer. Each Non-Employee Director shall receive an annual
retainer of $80,000 in cash, which may be adjusted by resolution of the
Committee from time to time.


6.2    Committee Chair Annual Retainer. Each of the Compensation Committee and
Nominating and Corporate Governance Committee Chairmen shall receive an
additional annual retainer of $10,000 in cash, and the Audit Committee Chairman
shall receive an additional annual retainer of $15,000 in cash. Such additional
retainers for the committee chairmen may be adjusted by resolution of the
Committee from time to time.


6.3    Election to Receive Shares. On the first Business Day of January
following each annual meeting of stockholders of the Corporation, Shares shall
be granted to each Non-Employee Director who either (i) on or before the
Election Date for the then–current Service Year, filed with the Plan
Administrator a written irrevocable Cash/Shares Election Form, indicating such
Non-Employee Director's election to receive either (a) all of his or her Annual
Retainer payable with respect to such Service Year in Shares or (b) 50% of his
or her Annual Retainer payable with respect to such Service Year in Shares, or
(ii) filed a Cash/Shares Election Form for any prior Service Year and did not
file a Cash/Shares Election Form (as described in Section 6.4 below) with
respect to the current Service Year.


6.4    Subsequent Elections. Once a Non-Employee Director files a Cash/Shares
Election Form or a Deferral Election Form for any Service Year, that election
will carry forward into subsequent Service Years unless, on or before the
Election Date for any subsequent Service Year, the Non-Employee Director files a
separate Cash/Shares Election Form or Deferral Election Form for such subsequent
Service Year.


6.5    Number of Shares. The payment of the Annual Retainer in the form of
Shares shall be paid approximately mid-way through the Service Year (January),
but based on the quarterly price points during the preceding calendar year.
Therefore, the number of Shares to be granted in January of each year pursuant
to this Article 6 shall be the sum of A, B, C and D below:




- 3 -

--------------------------------------------------------------------------------




A = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of January 1 of the
immediately prior calendar year (whether or not the director was in office on
such prior January 1).


B = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of April 1 of the immediately
prior calendar year (whether or not the director was in office on such prior
April 1).


C = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of July 1 of the immediately
prior calendar year.


D = (i) one quarter (¼) of the Annual Retainer for the applicable Service Year,
divided by (ii) the Fair Market Value per Share as of October 1 of the
immediately prior calendar year.


If a director elects to receive 50% of his or her Annual Retainer in Shares and
50% in cash, then the number of Shares to be granted to such director shall be
determined by replacing “one quarter (1/4)” with “one eighth (1/8)” in A, B, C
and D above. In determining the number of Shares to be granted, any fraction of
a share will be disregarded and the remaining amount of the Annual Retainer
shall be paid in cash.




ARTICLE 7
ELECTION TO DEFER ANNUAL RETAINER


7.1    Election to Defer. A Non-Employee Director may elect to defer his or her
Annual Retainer under the Plan by delivering a properly completed and signed
Deferral Election Form to the Plan Administrator on or before the Election Date.
The Non-Employee Director's deferral will be effective as of December 31 that
precedes the Service Year to which the Deferral Election relates, or, in the
case of a newly eligible Participant, on the 30th day following the date on
which such individual becomes a newly eligible participant.


7.2    Termination or Continuation of Deferral Election Form.


(a)    Voluntary Termination. A Participant may terminate his or her Deferral
Election Form at any time. Such termination will be effective on the first day
of the Service Year after the Participant notifies the Plan Administrator of the
Participant's termination of the Deferral Election Form, but shall only be
effective with respect to future Annual Retainers. Any Annual Retainer deferred
prior to the termination of the Deferral Election Form shall remain deferred in
accordance with the original Deferral Election Form and the Plan. The
Participant may deliver a new Deferral Election Form on or before the Election
Date and thereby defer the receipt of any future Annual Retainer.


(b)    Automatic Termination of Deferral Election Form. A Participant's Deferral
Election Form will automatically terminate at the earlier of (i) the
Participant's Termination of Service, or (ii) the termination of the Plan.


7.3    Stock Account. For bookkeeping purposes, the Annual Retainer that a
Non-Employee Director elects to defer pursuant to the Plan shall be transferred
to and held in an individual Stock Account in the name of such Participant.
Amounts to be deferred shall be credited to the Participant's Stock Account as
of the date such Annual Retainer is otherwise payable. Amounts deferred into a
Stock Account are


- 4 -

--------------------------------------------------------------------------------




recorded as units of Phantom Stock, and fractions thereof, with one unit
equating to a single share of Common Stock. Thus, the value of one unit of
Phantom Stock shall equal the Fair Market Value of a single share of Common
Stock. The use of units is merely a bookkeeping convenience; the units are not
actual shares of Common Stock. As described below in Section 7.5, a Participant
may elect to have some or all of the value of his or her Stock Account
distributed in actual shares of Common Stock. To the extent required for
bookkeeping purposes, a Participant's Stock Account will be subdivided to
reflect deferred Annual Retainer on a year-by-year basis. For example, a 2017
Stock Sub-Account, a 2018 Stock Sub-Account, and so on.


7.4    Credits to the Stock Account.


(a)    Initial Crediting of Stock Account. If a Participant elects to defer his
or her Annual Retainer into his or her Stock Account, such account shall be
credited, as of the date described in Section 7.1, with that number of units of
Phantom Stock, and fractions thereof, obtained by dividing the dollar amount to
be deferred into the Stock Account by the Fair Market Value of the Common Stock
as of such date.


(b)    Dividend Equivalents. Effective as of the payment date for each cash
dividend on the Common Stock, the Stock Account of each Participant who had a
balance in his or her Stock Account on the record date for such dividend shall
be credited with a number of units of Phantom Stock, and fractions thereof,
obtained by dividing (i) the aggregate dollar amount of such cash dividend
payable in respect of such Participant's Stock Account (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Phantom Stock credited to the Participant’s
Stock Account on the record date for such dividend); by (ii) the Fair Market
Value of the Common Stock on the business day immediately preceding the payment
date for such cash dividend.


(c)    Stock Dividends. Effective as of the payment date for each stock dividend
on the Common Stock, additional units of Phantom Stock shall be credited to the
Stock Account of each Participant who had a balance in his or her Stock Account
on the record date for such dividend. The number of units that shall be credited
to the Stock Account of such a Participant shall equal the number of shares of
Common Stock, and fractions thereof, which the Participant would have received
as stock dividends had he or she been the owner on the record date for such
stock dividend of the number of shares of Common Stock equal to the number of
units credited to his or her Stock Account on such record date.


(d)    Allocation of Dividends. To the extent required for bookkeeping purposes,
the allocation of additional units of Phantom Stock attributable to cash
dividends or stock dividends will be made to the Stock Sub-Account holding
existing units to which the cash dividend or stock dividend relates. For
example, a Participant's 2012 Stock Sub-Account will be credited with dividends
attributable to units held in the 2012 Stock Sub-Account. A Participant's 2013
Stock Sub-Account will be credited with dividends attributable to units held in
the 2013 Stock Sub-Account, and so on.


(e)    Recapitalization. If, as a result of a recapitalization of the
Corporation, the outstanding shares of Common Stock shall be changed into a
greater number or smaller number of shares, the number of units of Phantom Stock
credited to a Participant's Stock Account shall be appropriately adjusted on the
same basis.


7.5    Distributions.


(a)    Distributions. Distributions from the Stock Account shall be made either
in cash or shares of Common Stock, as indicated by the Participant at least six
months prior to the scheduled distribution.


- 5 -

--------------------------------------------------------------------------------




Any fractional units shall be paid in cash. The number of units to be
distributed from a Participant's Stock Account shall be valued by multiplying
the number of such units of Phantom Stock by the Fair Market Value of the Common
Stock as of the business day immediately preceding the date such distribution is
to occur. The shares of Common Stock distributable to Non-Employee Directors
under the Plan must be previously issued and repurchased shares and may not be
original issue shares.


(b)    Timing. Distributions from a Participant's Stock Account shall commence
on the date the Participant selects on the initial Deferral Election Form. Any
date selected by the Participant must be at least two calendar years following
the date of the initial Deferral Election Form and will apply to all amounts
(including future deferrals) held in the Stock Account. In no event, however,
shall a Participant's Account commence to be distributed later than the first
regular business day of the fourth month following the Participant's death. If
the Participant fails to designate a payment commencement date in the
Participant’s initial Deferral Election Form, the Participant's Stock Account
shall commence to be distributed no later than the first regular business day of
the fourth month following the Participant's Termination of Service.


(c)    Optional Forms of Payment. Distributions from Participant Stock Accounts
(either in cash or in Common Stock) may be paid to the Participant either in a
lump sum or in a number of approximately equal annual installments designated by
the Participant on the Participant's initial Deferral Election Form. Such annual
installments may be for 5 years, 10 years or 15 years. The method of payment
(e.g., in lump sum or installments) elected on the Participant's initial
Deferral Election Form will apply to all amounts (including future deferrals)
held in the Stock Account. If a Participant elects to receive a distribution of
his or her Stock Account in cash installments, the Plan Administrator may
purchase an annuity from an insurance company which annuity will pay the
Participant the desired annual installments. If the Plan Administrator purchases
an annuity contract, the Non-Employee Director will have no further rights to
receive payments from the Corporation or the Plan with respect to the amounts
subject to the annuity. If the Plan Administrator does not purchase an annuity
contract, the value of the Stock Account remaining unpaid shall continue to
receive allocations of dividends as provided in Section 7.4. If the Participant
fails to designate a payment method in his or her initial Deferral Election
Form, the Participant's Stock Account shall be distributed in a lump sum.


(d)    Irrevocable Elections. The payment commencement date pursuant to Section
7.5(b) and the payment form pursuant to Section 7.5(c) elected or deemed elected
on the Participant's initial Deferral Election Form shall become irrevocable as
of December 31 of the year immediately preceding the Service Year to which the
Deferral Election Form relates. A Participant's election of payment commencement
date and payment form shall be uniform for all years' Annual Retainer deferred
under the Plan.


7.6    Change of Control. Notwithstanding any other provisions in the Plan, in
the event there is a Change of Control, (i) any Participant whose service is
terminated on account of such Change of Control shall receive an immediate lump
sum payment of the Participant's Stock Account balance, and (ii) any Participant
who has commenced receiving installment distributions from the Plan (other than
from an annuity contract purchased from an insurance company) shall immediately
receive a lump sum payment in an amount equal to the unpaid balance of the
Participant’s Stock Account. A Participant's service shall be considered to have
“terminated on account of such Change of Control” only if the Participant's
service on the Board is terminated without cause during the 24-month period
following the Change of Control.


7.7    Financial Hardship. The Committee may, in its sole discretion, accelerate
the making of payment to a Participant of an amount reasonably necessary to
handle a severe financial hardship of a sudden and unexpected nature due to
causes not within the control of the Participant. Such payment may


- 6 -

--------------------------------------------------------------------------------




be made even if the Participant has not incurred a Termination of Service. All
financial hardship distributions shall be made in cash in a lump sum. Such
payments will be made on a first-in, first-out basis so that the oldest Annual
Retainer deferred under the Plan shall be deemed distributed first in a
financial hardship. The Committee shall determine whether a financial hardship
has occurred in accordance with Section 1.409A-3(i)(3).


7.8    Application for Benefits. The Plan Administrator may require a
Participant or Beneficiary to complete and file certain forms as a condition
precedent to receiving the payment of benefits. The Plan Administrator may rely
upon all such information given to it, including the Participant's current
mailing address. It is the responsibility of all persons interested in receiving
a distribution pursuant to the Plan to keep the Plan Administrator informed of
their current mailing addresses.


7.9    Responsibility for Investment Choices. Each Participant is solely
responsible for any decision to defer Annual Retainer into his or her Stock
Account and accepts all investment risks entailed by such decision, including
the risk of loss and a decrease in the value of the amounts he or she elects to
defer into his or her Stock Account.


7.10    Funding. Deferred benefits under this Article 7 shall be paid from the
general assets of the Corporation or as otherwise directed by the Corporation.
To the extent that any Participant acquires the right to receive payments under
the Plan (from whatever source), such right shall be no greater than that of an
unsecured general creditor of the Corporation. Participants and their
Beneficiaries shall not have any preference or security interest in the assets
of the Corporation other than as a general unsecured creditor.


ARTICLE 8
AMENDMENT AND TERMINATION


8.1    Amendment, Suspension or Termination. The Board may amend, suspend or
terminate the Plan, at any time and from time to time, without notice, to any
extent deemed advisable; provided, however, that (i), the Board may condition
any amendment or modification on the approval of stockholders of the Corporation
if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations, and (ii) no such
amendment or termination shall (without the written consent of the Participant,
if living, and if not, the Participant's Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Participant or
Beneficiary as of the date of such amendment or termination regardless of
whether such benefit is in pay status.


ARTICLE 9
MISCELLANEOUS


9.1    Right to Service. Except as provided in the Plan, no Non-Employee
Director shall have any claim or right to be granted Shares under the Plan.
Neither the Plan nor any action pursuant thereto shall be construed as giving
any Non-Employee Director a right to be retained in the service of the
Corporation. The adoption of this Plan shall not affect any other compensation,
retirement or other benefit plan or program in effect for the Corporation.


9.2    Validity. In the event that any provision of the Plan is held to be
invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of the Plan.




- 7 -

--------------------------------------------------------------------------------




9.3    Inurement of Rights and Obligations. The rights and obligations under the
Plan and any related agreements shall inure to the benefit of, and shall be
binding upon the Corporation, its successors and assigns, and the Non-Employee
Directors and their beneficiaries.


9.4    Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of the Plan.


9.5    Governing Law. The Plan shall be construed, governed and enforced in
accordance with the law of Delaware, except as such laws are preempted by
applicable federal law.


9.6    Spendthrift Clause. None of the benefits, payments, proceeds or
distribution under the Plan shall be subject to the claim of any creditor of any
Participant or Beneficiary, or to any legal process by any creditor of such
Participant or Beneficiary, and none of them shall have any right to alienate,
commute, anticipate or assign any of the benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein to
the contrary.


9.7    Merger. The Plan shall not be automatically terminated by the
Corporation's acquisition by, merger into, or sale of substantially all of its
assets to any other organization, but the Plan shall be continued thereafter by
such successor organization. All rights to amend, modify, suspend or terminate
the Plan shall be transferred to the successor organization, effective as of the
date of the combination or sale.


9.8    Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the Plan
Administrator and the Corporation, either of whom may require such Participant,
Beneficiary, or legal representative, as a condition precedent to such payment,
to execute a receipt and release therefor in such form as shall be determined by
the Plan Administrator or the Corporation, as the case may be.


- 8 -

--------------------------------------------------------------------------------






Name                                         
(Label)


Mohawk Industries, Inc.
Non-Employee Director
Stock Compensation Plan
Cash/Shares Election Form
 
 
Personal Information
Name:                                           
Home Address:                                        
City:                       State:              Zip Code:        
Social Security Number:          Daytime Phone:           Office Location:
            
Shares Election




   I wish to receive 100% of my Annual Retainer for the calendar year in the
form of shares of Common Stock of Mohawk Industries, Inc. in accordance with the
terms of the Plan.


   I wish to receive 50% of my Annual Retainer for the calendar year in the form
of shares of Common Stock of Mohawk Industries, Inc. and 50% of my Annual
Retainer for the calendar year in the form of cash, in accordance with the terms
of the Plan.
 
Signature
I have received and reviewed a summary of the Plan provisions, and I have a full
understanding of the benefits offered under the Plan. I further understand all
the terms and conditions of participating in the Plan and receiving benefits
under the Plan. I understand that my election to receive Common Stock under the
Plan does not result in deferral of taxation to me and that I will have taxable
income in the calendar year for the value of the Common Stock so received. I
also understand that I have been advised to consult my own tax advisor about the
advisability of my participation in the Plan and its tax effects.
I understand this Shares Election Form will remain in effect for future years
until I either complete Cash Election Form for a particular year, file a
Deferral Election Form under the Plan, or revoke this Shares Election Form.
Director Signature:                    Date:                


To Be Completed By The Company
   Effective Date:              For the Plan Committee:                   


 

Make a copy of your completed form for your records
Director Signature:                                Date:                






- 9 -

--------------------------------------------------------------------------------




Name _________________________________________________
(Label)




Mohawk Industries, Inc.
NON-EMPLOYEE DIRECTOR
STOCK COMPENSATION PLAN
DEFERRAL ELECTION FORM
 
 
Personal Information
Name:                                           
Home Address:                                        
City:                       State:              Zip Code:        
Social Security Number:          Daytime Phone:           Office Location:
            
Deferral Election
I wish to defer compensation under the Mohawk Industries, Inc. Non-Employee
Director Stock Compensation Plan during the calendar year. I understand that I
may rescind this election form at any time during a calendar year with respect
to deferrals for future calendar years, but that I may not change this election
form in any way once it becomes effective as of December 31 preceding the
calendar year to which the deferral relates.


   I wish to defer receiving the Annual Retainer I earn will earn during the
calendar year, and to have such funds credited in the form of units of Phantom
Stock in my Stock Account under the Plan.


 
Beneficiary Designation
Upon my death, I understand that my account balance will be payable to my
beneficiary in the payment method chosen on this form. I name the following
individual(s) (or trust) as my primary beneficiary(ies) and have stated the
percentage payable (not to exceed 100% in total). In the event no primary
beneficiary survives me to receive my account balance, I name the following
individual(s) (or trust) as my contingent beneficiary(ies) and have stated the
percentage payable (not to exceed 100% in total). Use separate page if you name
more than two in each category.  I also understand that I may have only one
beneficiary designation in effect for my entire benefit from the Plan, and that
the beneficiary designation on this form revokes all prior beneficiary
designations I have made under the Plan.
Primary Beneficiary
Name:                 Relationship to You:        Social Security Number:
          
Address:                          Percentage Payable:              
Name:                 Relationship to You:        Social Security Number:
          
Address:                          Percentage Payable:             
Contingent Beneficiary
Name:                 Relationship to You:        Social Security Number:
          
Address:                          Percentage Payable:              
Name:                 Relationship to You:        Social Security Number:
          
Address:                          Percentage Payable:             
Signature
I have received and reviewed a summary of the Plan provisions, and I have a full
understanding of the benefits offered under the Plan. I further understand all
the terms and conditions of participating in the Plan and receiving benefits
under the Plan. I understand that my deferred compensation may be forfeited in
favor of the Company's creditors in the event of the Company's bankruptcy. While
I understand that the Plan is intended as a mechanism to allow me to defer
compensation until I receive my deferral amounts, I also understand the Company
does not guarantee favorable tax consequences, and that I have been advised to
consult my own tax advisor about the advisability of my participation in the
Plan and its tax effects.
I understand this Election Form will remain in effect for future years unless I
revoke this Deferral Election Form.
Director Signature:                    Date:                


To Be Completed By The Company
   Effective Date:              For the Plan Committee:                   



IMPORTANT NOTE: The Length of Deferral and Payment Method election must be
completed with your Initial Election Form. Such elections will be irrevocable as
of December 31 of the calendar year immediately preceding the calendar year in
which the applicable Service Year commences. If you fail to select a payment
method, your entire Account balance will be paid in a single lump sum.




Do not complete this portion of the form if you have previously executed a
Deferral Election Form.






- 10 -

--------------------------------------------------------------------------------




Length of Deferral
I wish to defer receiving this amount until (check one):          (this date
must be at least two years from the date you sign this Deferral Election Form)* 
The termination of my service as a director.
* Your Account will automatically be distributed on the first business day of
the fourth month following your death.
Payment Method
I wish to receive this deferral (check one):
   in a lump sum         in installments over ‚ 5 years 10 years 15 years
Note: To receive a distribution in Common Stock from the Stock Account, you must
notify the Committee at least six months prior to the scheduled distribution
date.

Make a copy of your completed form for your records
Director Signature:                                Date:                










- 11 -